dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-02-260-CV





PEGGY LEE PENLEY 	APPELLANT



V.



CROSSLAND COMMUNITY BIBLE	APPELLEES

CHURCH, C.L. WESTBROOK, JR., 

JOHN YOUNG, M.D., MIKE THATCHER,

AND AARON JOHNSON	



----------

FROM THE 67
TH
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered “Unopposed Motion To Dismiss Of Appellees CrossLand Community Bible Church, John Young, M.D., Mike Thatcher, And Aaron Johnson.”   The motion indicates that in her brief, appellant states that she “does not appeal the dismissal of her claims against” the appellees named in the motion.  In addition, the certificate of conference attached to the motion indicates that appellant's attorney and the remaining appellee's attorney do not oppose the motion.  Thus, it is the court's opinion that the motion should be granted.  We dismiss appellees CrossLand Community Bible Church, John Young, M.D., Mike Thatcher, and Aaron Johnson.  
See 
T
EX.
 R. A
PP.
 P. 43.2(f).  This case shall hereafter be styled “
Peggy Lee Penley v. C.L. Westbrook, Jr.
”

Costs of this appeal incurred by appellees CrossLand Community Bible Church, John Young, M.D., Mike Thatcher, and Aaron Johnson shall be taxed against the party incurring such costs, for which let execution issue.



PER CURIAM	





PANEL D:	LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.



[DELIVERED FEBRUARY 6, 2003.]

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.